EXHIBIT 32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER OF DOUBLE CROWN RESOURCES, INC. FORM 10-K FOR THEYEAR ENDEDDECEMBER 31, 2012 PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 I, Jerry Drew, am the Chief Executive and Chief Financial Officer of Double Crown Resources, Inc., a Nevada corporation (the "Company"). I am delivering this certificate in connection with theAnnual Report on Form 10-K of the Company for theyear ended December 31, 2012 and filed with the Securities and Exchange Commission ("Annual Report"). Pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, I hereby certify that, to the best of my knowledge, theAnnual Report fully complies with the requirements of Section 13(a) or Section 15(d) of the Securities Exchange Act of 1934 and that the information contained in theAnnual Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: April 12, 2013 By: /s/ Jerry Drew Jerry Drew Chief Executive Officer and Chief Financial Officer
